Perlin, C.J. American States Insurance Company has filed a claim for the sum of $2,582.00’ as a result of payment made by it to the State of Illinois based upon its erroneous assumption that a “remittance agent’s bond” was in effect. The bond was transmitted to the Department of Financial Institutions of the State of Illinois by the applicant, Edna J. Maloney and James E. Maloney, Jr., doing business as E. and J. Confectionery Store. Believing its bond to be duly issued, claimant paid to the Secretary of State the sum of $2,582.00 to cover checks returned by a bank for insufficient funds. The Attorney General, representing the State of Illinois, has entered into a stipulation with claimant acknowledging that the sum in question was paid to the State of Illinois on the basis of a mistake of fact, and has agreed to the entry of an order in favor of claimant. In view of the stipulation of the parties hereto, this Court hereby awards to claimant, American States Insurance Company, A Corporation, the sum of $2,582.00.